Citation Nr: 1615008	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-06 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1988 to May 1992 and from May 1996 to September 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a videoconference Board hearing in his February 2010 VA Form 9, and VA scheduled the hearing for August 2012.  However, in a letter sent by facsimile the day before the scheduled hearing, the Veteran stated that he was unable to attend the Board hearing, was in the process of acquiring counsel to represent him in the case, and would have the counsel contact the RO to reschedule the hearing.  In September 2013, the Board deemed the hearing request withdrawn because the Veteran had acquired new representation, and neither the Veteran nor the representative, requested that the Board hearing be rescheduled.  The Board also remanded the matter for further development.

Counsel, upon reviewing the claims file after it was returned to the Board, clarified, through the Veteran's representative, why the Veteran had not rescheduled the hearing.  Subsequent to the initial hearing, the Veteran's best friend and fellow veteran, who was going to testify on the Veteran's behalf, killed himself.  This suicide triggered memories of his parents' suicides - events documented in the July 2014 VA examination.  

Under 38 C.F.R. § 20.704(c) (2015), requests for rescheduling a hearing may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  Such requests must be in writing, must explain why a new hearing date is necessary, and must be filed with the VA office of the official who signed the notice of the original hearing date.  Examples of good cause include, but are not limited to, illness of the appellant and/or representative, difficulty in obtaining necessary records, and unavailability of a necessary witness.

Even though the Veteran's request to reschedule the Board videoconference hearing was made only one day prior to the scheduled August 2012 hearing, the Board finds that the Veteran has demonstrated good cause under 38 C.F.R. § 20.704(c), given the nature of the claim and the circumstances.  Thus, to afford the Veteran an opportunity to testify at a Board hearing as requested, this case will be returned to the RO to reschedule the Veteran for a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board or videoconference hearing for the Veteran, whichever is most expeditious, as requested in his representative's April 2016 statement.  Then follow all appropriate appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




